
	

113 HRES 774 IH: Honoring the life, accomplishments, and legacy of Louis Zamperini and expressing condolences on his passing.
U.S. House of Representatives
2014-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 774
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2014
			Mr. Reed (for himself and Ms. Waters) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Honoring the life, accomplishments, and legacy of Louis Zamperini and expressing condolences on his
			 passing.
	
	
		Whereas Louis Silvie Lou Zamperini was born on January 26, 1917, to Anthony and Louise Zamperini, in Olean, New York;
		Whereas Louis Zamperini represented the United States in the 1936 Olympics in Berlin as a distance
			 runner;
		Whereas Louis Zamperini graduated from the University of Southern California in 1940 and enlisted
			 in the United States Army Air Corps in 1941, earning the rank of
			 lieutenant;
		Whereas in May 1943, Louis Zamperini’s B–24 bomber malfunctioned and crashed during a
			 search-and-rescue mission over the Pacific Ocean, leaving him and 2 other
			 individuals stranded;
		Whereas Louis Zamperini survived for 47 days adrift in a life raft with Second Lieutenant Russell
			 Phillips before being captured by Japanese forces and placed in a prisoner
			 of war camp;
		Whereas for more than 2 years, during his imprisonment, Louis Zamperini endured brutal treatment
			 and forced labor with courage and resilience;
		Whereas upon the conclusion of World War II, Louis Zamperini was released from the prisoner of war
			 camp in September 1945;
		Whereas Louis Zamperini was promoted to captain and awarded multiple distinguishing military
			 honors, including the Purple Heart, the Distinguished Flying Cross, and
			 the Prisoner of War Medal;
		Whereas Louis Zamperini was given the honor of carrying the Olympic flame in 1984, 1996, and 1998;
		Whereas in the years after World War II, Louis Zamperini traveled as an inspirational public
			 speaker, using his experiences to inspire a message of forgiveness;
		Whereas the airport in Torrance, California, was named Zamperini Field in honor of Louis Zamperini; and
		Whereas Louis Zamperini leaves a legacy as a national hero and an inspiration to future
			 generations: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)honors the life, accomplishments, and legacy of Louis Zamperini; and
			(2)extends heartfelt sympathies and condolences to the family of Louis Zamperini.
			
